 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A LAW CORPORATION
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Tel: (323) 938-3000
     Fax: (323) 937-9139
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10   BOARD OF TRUSTEES OF THE                       Case No. 2:09-cv-8621 PSG (SHx)
     SHEET METAL WORKERS’ PENSION
11   PLAN OF SOUTHERN CALIFORNIA,
     ARIZONA AND NEVADA; BOARD OF                   [PROPOSED] RENEWAL OF
12
     TRUSTEES OF THE SHEET METAL                    JUDGMENT BY CLERK
     WORKERS’ HEALTH PLAN OF
     SOUTHERN CALIFORNIA, ARIZONA
13   AND NEVADA; BOARD OF
     TRUSTEES OF THE SHEET METAL
14   WORKERS LOCAL 88 SECTION
     401(K) PLAN; SHEET METAL
15   WORKERS LOCAL 88 VACATION
     FUND; SHEET METAL WORKERS
16   LOCAL 88 APPRENTICE TRAINING
     AND JOURNEYMEN EDUCATIONAL
17   FUND; SHEET METAL WORKERS
     LOCAL 88 INDUSTRY PROMOTION
18   FUND; AND BOARD OF TRUSTEES
     OF THE SOUTHERN NEVADA AIR
19   CONDITIONING, & SHEET METAL
     CONTRACTORS’ ASSOCIATION,
20   INC.; BOARD OF TRUSTEES OF THE
     SHEET METAL WORKERS
21   NATIONAL PENSION FUND; BOARD
     OF TRUSTEES OF THE
22   INTERNATIONAL TRAINING
     INSTITUTE; BOARD OF TRUSTEES
23   OF THE NATIONAL INDUSTRY
     FUND; BOARD OF TRUSTEES OF THE
24
     SHEET METAL OCCUPATIONAL
     HEALTH INSTITUTE; AND BOARD
     OF TRUSTEES OF THE NATIONAL
25   ENERGY MANAGEMENT INSTITUTE;
26   Plaintiffs,
27                 v.
28   HAWTHORNE PLUMBING DBA

                                [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1   HAWTHORNE PLUMBING, HEATING
     & COOLING; GREGORY SCOTT
 2   HAWTHORNE; and JENNIFER
     CROWTHER HAWTHORNE,
 3   individuals,
 4         Defendants.
 5

 6

 7         NOW, upon application of plaintiffs, Board of Trustees of the Sheet Metal Workers’

 8   Pension Plan of Southern California, Arizona and Nevada; Board of Trustees of the Sheet

 9   Metal Workers’ Health Plan of Southern California, Arizona and Nevada; Board of Trustees

10   of the Sheet Metal Workers Local 88 Section 401(k) Plan; Sheet Metal Workers Local 88

11   Vacation Fund; Sheet Metal Workers Local 88 Apprentice Training and Journeymen

12   Educational Fund; Sheet Metal Workers Local 88 Industry Promotion Fund; and Board of

13   Trustees of the Southern Nevada Air Conditioning, & Sheet Metal Contractors’ Association,

14   Inc.; Board of Trustees of the Sheet Metal Workers National Pension Fund; Board of

15   Trustees of The International Training Institute; Board of Trustees of the National Industry

16   Fund; Board of Trustees of the Sheet Metal Occupational Health Institute; and Board of

17   Trustees of the National Energy Management Institute, (collectively the “Trust Funds” or

18   “Plans”), and upon declaration that judgment debtors, Hawthorne Plumbing dba Hawthorne

19   Plumbing, Heating & Cooling; and Gregory Scott Hawthorne, jointly and severally

20   (“Defendants”) have failed to pay the total amount of said judgment; and that Defendants

21   are indebted to the Plans. This renewal applies to all defendants except for Jennifer

22   Crowther Hawthorne who was dismissed from this lawsuit on March 4, 2010.

23

24         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment

25   against Defendants jointly and severally, be renewed in the amount of $49,796.22, which

26
     is broken down as follows:

27
                  a.     Principal:                      $26,886.86

28
                  b.     Liquidated Damages:             $5,377.37

                              [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1              c.   Judgment interest:              $2,688.69
 2              d.   Attorneys Fees:                 $15,000.00
 3              e.   Costs:                          $500.00
 4             Subtotal (Judgment as entered):       $50,452.92
 5              f.   Less credits after judgment:    $26,886.86
 6              g.   Post-Judgment Interest calculated at 10% per annum per the Order on
 7             Stipulation entered on March 8, 2010 at paragraph 2, computed from March
 8             8, 2010 to January 10, 2020 at $6.46 per day:
 9                                                   $23,230.16
10        GRAND TOTAL:                               $46,796.22
11

12   IT IS SO ORDERED.
13

14   Dated: __________________
             1/22/2020                    ________________________________
                                          B. Moss               ___________
                                          Clerk of Court
15

16
17

18

19

20

21

22

23

24

25

26
27

28

                          [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A LAW CORPORATION
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Tel: (323) 938-3000
     Fax: (323) 937-9139
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10   BOARD OF TRUSTEES OF THE                         Case No. 2:09-cv-8621 PSG (SHx)
     SHEET METAL WORKERS’ PENSION
11   PLAN OF SOUTHERN CALIFORNIA,
     ARIZONA AND NEVADA; BOARD OF                     PROOF OF SERVICE OF
12
     TRUSTEES OF THE SHEET METAL                      [PROPOSED] RENEWAL OF
     WORKERS’ HEALTH PLAN OF                          JUDGMENT BY CLERK
     SOUTHERN CALIFORNIA, ARIZONA
13   AND NEVADA; BOARD OF
     TRUSTEES OF THE SHEET METAL
14   WORKERS LOCAL 88 SECTION
     401(K) PLAN; SHEET METAL
15   WORKERS LOCAL 88 VACATION
     FUND; SHEET METAL WORKERS
16   LOCAL 88 APPRENTICE TRAINING
     AND JOURNEYMEN EDUCATIONAL
17   FUND; SHEET METAL WORKERS
     LOCAL 88 INDUSTRY PROMOTION
18   FUND; AND BOARD OF TRUSTEES
     OF THE SOUTHERN NEVADA AIR
19   CONDITIONING, & SHEET METAL
     CONTRACTORS’ ASSOCIATION,
20   INC.; BOARD OF TRUSTEES OF THE
     SHEET METAL WORKERS
21   NATIONAL PENSION FUND; BOARD
     OF TRUSTEES OF THE
22   INTERNATIONAL TRAINING
     INSTITUTE; BOARD OF TRUSTEES
23   OF THE NATIONAL INDUSTRY
     FUND; BOARD OF TRUSTEES OF THE
24
     SHEET METAL OCCUPATIONAL
     HEALTH INSTITUTE; AND BOARD
     OF TRUSTEES OF THE NATIONAL
25   ENERGY MANAGEMENT INSTITUTE;
26   Plaintiffs,
27                 v.
28   HAWTHORNE PLUMBING DBA
                                                      1
                        PROOF OF SERVICE OF [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1   HAWTHORNE PLUMBING, HEATING
     & COOLING; GREGORY SCOTT
 2   HAWTHORNE; and JENNIFER
     CROWTHER HAWTHORNE,
 3   individuals,
 4          Defendants.
 5

 6         I am employed in the County of Los Angeles, State of California. I am over the age

 7   of eighteen years and not a party to the within action; my business address is 3699 Wilshire

 8   Boulevard, Suite 1200, Los Angeles, California 90010.

 9         On January 21, 2020, I served the foregoing documents described as: [PROPOSED]

10   RENEWAL OF JUDGMENT BY CLERK on the interested parties in this action by

11   placing true copies thereof enclosed in sealed envelopes addressed as follows:
              Hawthorne Plumbing, Inc. d/b/a Hawthorne Plumbing,
12            Heating & Cooling; and Gregory Scott Hawthorne
13            4570 West Post Road, Suite 800
              Las Vegas, NV 89118
14
     [X]   BY MAIL: I enclosed the documents in a sealed envelope or package addressed to
15
     the address above and placed the envelope for collection and mailing, following our
16
     ordinary business practices. I am readily familiar with this business’s practice for collecting
17
     and processing correspondence for mailing. On the same day that correspondence is placed
18
     for collection and mailing, it is deposited in the ordinary course of business with the United
19
     States Postal Service, in a sealed envelope with postage fully prepaid.
20
           I declare that I am employed in the office of a member of the bar of this Court at
21
     whose direction the service was made.
22
           Executed on, January 21, 2020 at Los Angeles, California
23
                                                               ________________________
24
                                                               Marisa Tijerina
25

26
27

28
                                                  2
                    PROOF OF SERVICE OF [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
